COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RUBEN ORTIZ,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00045-CR

Appeal from the

409th District Court

of El Paso County, Texas

(TC# 20060D03406)

O P I N I O N

	This is an appeal from a jury conviction for the offense of family-violence assault, enhanced
to a felony offense by the allegation of a prior conviction for family-violence assault.  At the
punishment stage of trial, Appellant pleaded true to an enhancement paragraph which alleged a prior
felony conviction for possession of a controlled substance.  The jury assessed punishment at thirteen
years' imprisonment.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record, demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief and the appellate record were
delivered to Appellant, and Appellant was advised of his right to file a pro se brief.  Appellant did
file a pro se brief, and the State has filed a reply brief.
	The Court of Criminal Appeals directs that we not address the merits of issues raised in
Anders briefs or in pro se responses thereto.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We may only determine (1) that the appeal is wholly frivolous and issue an opinion
explaining that we have reviewed the record and find no reversible error; or (2) that arguable grounds
for appeal exist and remand the cause to the trial court, so that new counsel may be appointed to brief
the issues.  Id.
	We have carefully reviewed the record and counsel's brief and agree that the appeal is wholly
frivolous and without merit.  Further, we find nothing in the record that might arguably support the
appeal.
	The judgment is affirmed.

						KENNETH R. CARR, Justice

September 11, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)